DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 13-17. (Canceled).












Examiner’s Note
The Examiner notes that non-elected claims 7-9, which were restricted under 35 U.S.C. 121 as set forth in paragraph 5 of the action mailed 5/23/2019, have been rejoined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-17 directed to an invention non-elected without traverse.  Accordingly, claims 13-17 been cancelled.

Allowable Subject Matter
Claims 1, 3-4 and 6-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference(s) is(are):

US 6308386 B1 to Cooper teaches a fastener clip (11) formed from, inter alia, polyurethane comprising fasteners (13) (i.e. a plastic fastener) comprising a thin, elongated, flexible filament (15) having a first enlarged end (17) in the shape of a transverse bar and a second enlarged end (19) in the shape of a transverse bar (column 5, lines 39-56).


Cooper is silent to the flexible filament (15) comprising an inner plastic core and an outer adhesive coating on the flexible filament (15).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments, see the claim amendment and page 5 of the remarks filed 10/27/2020, with respect to the rejection of claims 1, 3-4, 6 and 10-12 under 35 U.S.C. 112(b) as set forth in paragraph 5 of the action mailed 7/24/2020, have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 6 and 10-12 has been withdrawn. 

Applicant’s arguments, see the claim amendment and pages 6-8 of the remarks filed 10/27/2020, with respect to the rejections of claims 1, 3-4 and 10-12 over Copper ‘386 under 35 U.S.C. 102(a)(1) and claim 6 over Copper ‘386 in view of Cooper ‘940 under 35 U.S.C. 103 as set forth respectively in paragraphs 6-7 and of the action mailed 7/24/2020, have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 6 and 10-12 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.